         Case 1:20-cr-00080-KWR Document 35 Filed 11/04/20 Page 1 of 8




                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF NEW MEXICO


 UNITED STATES OF AMERICA,                       )
                                                 )
                  Plaintiff,                     )       Cr. No. 20-0080 KWR
                                                 )
        vs.                                      )
                                                 )
 JODIE MARTINEZ,                                 )
                                                 )
                  Defendant.                     )

                    UNITED STATES’ SENTENCING MEMORANDUM

       The United States of America respectfully requests that this Court accept the Fed. Crim.

P. Rule 11(c)(1)(C) Plea Agreement (hereinafter “Plea Agreement”) and to sentence Defendant

to a term of imprisonment of 24 months, followed by three years of supervised release. In

support thereof, the United States submits the following:

                                   PROCEDURAL BACKGROUND

       On January 9, 2020, a federal grand jury returned an Indictment charging Defendant with

one count of involuntary manslaughter, in violation of 18 U.S.C. §§ 1153 and 1112, and one

count of assault resulting in serious bodily injury, in violation of 18 U.S.C. §§ 1153 and

113(a)(6). Doc. 2. On August 3, 2020, Defendant pleaded guilty to Count 2 of the Indictment,

with the benefit of a plea agreement. Doc. 27.

       The Presentence Investigation Report (“PSR”) was disclosed on September 30, 2020.

Doc. 29. According to the PSR, Defendant’s total offense level is 16. PSR ¶ 33. Defendant’s

criminal history category is I. PSR ¶ 39. A total offense level of 16 and a criminal history

category of I result in a guideline imprisonment range of 21-27 months. PSR ¶ 79.
           Case 1:20-cr-00080-KWR Document 35 Filed 11/04/20 Page 2 of 8




                                   SENTENCING ARGUMENT

   A. Rule 11(c)(1)(C) Plea Agreement

       The United States respectfully requests the Court to accept the Plea Agreement and

sentence Defendant to 24 months of imprisonment, followed by three years of supervised

release.

       In consideration of acceptance of Defendant’s Plea Agreement, the United States asks the

Court to consider the parties’ interest in minimizing the uncertainties of trial by negotiating this

settlement. “The potential to conserve valuable prosecutorial resources and for defendants to

admit their crimes and receive more favorable terms at sentencing means that a plea agreement

can benefit both parties.” Missouri v. Frye, 566 U.S. 134, 144 (2012). Parties in a criminal case

must assess the likely outcome of motions and trial practice. Defendants in particular must

weigh their tolerance for the risk of losing a trial against the benefits of a negotiated settlement.

Likewise, the government must weigh the public and the victims’ interest against the risks of

proceeding to trial.

       In extending the plea offer, the United States considered evidentiary issues of the case.

For instance, Defendant admitted that she used methamphetamine four days prior to the incident.

PSR ¶ 16. A drug test was conducted on July 7, 2019, at the Zuni Detention Center. Discovery

Bates Number (“DBN”) 744, 748, 2057. The drug test revealed that Defendant had

methamphetamine in her system. Id. According to investigative reports, “the swabs used to drug

test [Defendant] were sent to the Las Cruces Forensic Laboratory weeks later in an effort to

determine the amount of methamphetamine [Defendant] had in her system.” DBN 749. The

swab samples were analyzed, but there were no “indications of any drug on them.” DBN 751.

However, the fact that drugs could not be identified “does not mean that no drugs were present,”



                                                  2
             Case 1:20-cr-00080-KWR Document 35 Filed 11/04/20 Page 3 of 8




it is just that the forensic scientist could not “detect them.” DBN 750. Although the evidence

shows that Defendant was under the influence of methamphetamine, the level of

methamphetamine in Defendant’s system could not be detected.

        Pursuant to an inventory search, drug paraphernalia were found inside Defendant’s

vehicle. DBN 825-826. Officers found a “makeshift meth pipe” “in a black women’s purse that

was in a green back pack [sic] bag [that the responding officer] found within the rear cargo seat

[of the vehicle].” DBN 825. Officers also found in the vehicle a glass pipe and a “small bag

with [m]arijuana plants printed on one side of the clear bag,” and a blue grinder. DBN 826.

Defendant’s fiancé was also a passenger in the vehicle and according to his record, he has a

history of drug abuse and extensive criminal history. DBN 53-66.

        The parties have carefully weighed the evidence and their options, and ask this Court to

accept the negotiated Plea Agreement. The benefit to Defendant is that it reduces her exposure

to incarceration. The benefit to the government is the certainty this agreement provides and the

finality it gives to the victims and their families.

    B. Sentencing Factors

        The Court must consider the factors set forth in 18 U.S.C. § 3553(a) in determining a

sentence that is sufficient but not greater than necessary to achieve the statutory purposes of

federal sentencing. See United States v. Booker, 543 U.S. 220 (2005). Among other factors, a

court must consider the nature of the offense, need for adequate deterrence and to reflect the

seriousness of the offense, and the applicable sentencing guidelines. 18 U.S.C. § 3553(a).

        1.       The Nature and Circumstances of the Offense

        Defendant’s conduct has forever changed the life of the victims and their families,

including Defendant’s own life. On July 6, 2019, Defendant was driving westbound on NM-53,



                                                       3
         Case 1:20-cr-00080-KWR Document 35 Filed 11/04/20 Page 4 of 8




near milepost 18, when she merged into incoming traffic in the eastbound lane before colliding

with a blue pickup truck that was traveling eastbound on NM-53. PSR ¶ 10, DBN 2064-2146

(Crash Reconstruction Report). As a consequence of the vehicle collision, Defendant’s son—

who was sitting in the back passenger seat—died; and Jane Doe—the front seat passenger of the

blue pickup truck—sustained serious bodily injury. DBN 2066. At the scene, Defendant told

officers that she fell asleep while driving. PSR ¶ 11. She said when she woke up, she saw the

blue pickup truck and tried to avoid it, but she was unable to turn in time before crashing. Id.

       Later on that day, an FBI agent interviewed Defendant. PSR ¶ 16. Defendant’s version

of the events was that she was talking to her mother on the phone as they returned home. Id.

She said when she was done talking to her mother, the phone fell. Id. Defendant reached down

to pick it up, and when she looked up, she saw the blue pickup truck coming. Id. She said she

could not avoid the blue pickup truck. Id. During the interview, Defendant also admitted to

using methamphetamine four days prior to the incident. Id.

       The FBI agent interviewed Defendant’s fiancé. PSR ¶ 16; DBN 15-17, 754. He stated

that they used methamphetamine three days prior to the incident. PSR ¶ 16. He said the

methamphetamine they took three days earlier was “far more pure than any meth he had ever

taken.” DBN 17. He also stated that they “smoke weed all the time.” DBN 16.

       After Defendant’s interview on July 6, 2019, Defendant was transported to the Zuni

Detention Center. DBN 759. On July 7, 2020, Defendant was tested for drugs at the Zuni

Detention Center, and Defendant tested positive for methamphetamine. DBN 744. On July 8,

2019, another drug test was conducted on Defendant prior to leaving the facility to attend her

son’s funeral, and Defendant again tested positive for methamphetamine. DBN 745.




                                                 4
            Case 1:20-cr-00080-KWR Document 35 Filed 11/04/20 Page 5 of 8




       After the incident, Defendant’s vehicle was towed. DBN 1097. On July 25, 2019, the

Zuni Criminal Investigator searched a green backpack located inside Defendant’s vehicle. DBN

2010. The search was pursuant to a search warrant. Id. Inside the green backpack, the Criminal

Investigator found “glass pipes, small packaging baggies, clear sandwich baggies, and a blue

grinder with a white powdery substance” that field tested positive for

amphetamines/methamphetamine. Id. On August 1, 2019, investigators searched Defendant’s

vehicle pursuant to a search warrant. PSR ¶ 18. Investigators found an open mail package

addressed to an unknown individual. Id. The open package had multiple prescription

medication bottles, including hydrocodone. Id.

       2.       The History and Characteristics of the Defendant

       Defendant’s criminal history category is I. PSR ¶ 39. Nonetheless, Defendant has a

history of prior arrests for attempt to commit a felony to wit: receiving/transferring stolen motor

vehicles (PSR ¶ 42), conspiracy to commit receiving/transferring stolen motor vehicles (id.),

possession of a controlled substance (id.), attempt to commit a felony to wit: embezzlement of a

motor vehicle (PSR ¶ 43), driving under the influence of intoxicating liquors or drugs (PSR ¶

44), refusal to submit to chemical testing (id.), shoplifting (PSR ¶ 45), and breaking and entering

(PSR ¶ 46). It is also notable the numerous warrants that were issued for Defendant’s arrest in

the months prior to the instant offense, and some of them remain active. See PSR ¶ 41-43, 45.

       Defendant also has a history of drug abuse. For instance, while incarcerated in the Zuni

Detention Center for charges that arose from the instant offense, Defendant was granted a

furlough to attend her son’s funeral. Before leaving the facility on July 8, 2019, Defendant was

tested for drugs at the Zuni Detention Center and Defendant tested positive for

methamphetamine. DBN 745. Defendant was allowed to leave the detention center and when



                                                 5
            Case 1:20-cr-00080-KWR Document 35 Filed 11/04/20 Page 6 of 8




she returned to the detention center on July 11, 2019, she was administered another drug test, and

Defendant tested positive for methamphetamine. DBN 746.

       Furthermore, Defendant brought contraband to the detention facility. According to police

reports, on July 13, 2019, Defendant smuggled methamphetamine through her vagina upon

return from furlough. PSR ¶ 37. The methamphetamine was located in a Defendant’s box that

was located under the defendant’s bunk bed and was folded inside a soap wrapper. Id. The

baggie, rolled up paper, and methamphetamine weighed 2.09 grams. Id.

       3.       The Need for the Sentence Imposed to Reflect the Seriousness of the Offense,
                Promote Respect for the Law, Provide Just Punishment, Afford Adequate
                Deterrence and to Protect the Public from Further Crimes of the Defendant

       A sentence of 24 months of imprisonment would reflect the seriousness of the offense

and provide adequate deterrence. Deterrence includes both general deterrence and specific

deterrence. United States v. Martin, 455 F.3d 1227, 1240 (11th Cir. 2006). While general

deterrence’s goal is to “deter others from committing the same crime by demonstrating its

disadvantageous consequences,” specific deterrence’s goal is “to incapacitate the wrongdoer, so

as to protect society from further criminal activity.” United States v. Irey, 612 F.3d 1160, 1227

(11th Cir. 2010). As a general deterrent, a sentence of 24 months of imprisonment would

demonstrate to others the disadvantageous consequences of driving while under the influence of

drugs. As a specific deterrent, Defendant will be deterred from similar criminality considering

that this would be her first criminal conviction.

       4.       The Kinds of Sentences Available and the Sentencing Range Established for
                the Applicable Category of Offense Committed by the Applicable Category
                of Defendant

       One of the § 3553(a) factors that the Court must consider is the sentencing range

established by the United States Sentencing Commission for the applicable category of offense



                                                    6
         Case 1:20-cr-00080-KWR Document 35 Filed 11/04/20 Page 7 of 8




committed by the applicable category of defendant. The Supreme Court has recognized that

even in the post-Booker world “the [Sentencing] Commission fills an important institutional role:

It has the capacity courts lack to ‘base its determinations on empirical data and national

experience, guided by a professional staff with appropriate expertise . . .’” Kimbrough v. United

States, 128 S. Ct. 558, 574 (2007). “[I]n the ordinary case, the Commission’s recommendation

of a sentencing range will ‘reflect a rough approximation of sentences that might achieve

3553(a)’s objectives.’” Id.

       Although a sentence of 24 months of imprisonment is below Defendant’s calculated

sentencing guideline range if she would have been convicted of both counts in the Indictment, a

sentence of 24 months of imprisonment falls within the calculated guideline range for the charge

of assault resulting in serious bodily injury. See PSR ¶ 79. Thus, this term of imprisonment is

an approximation of a sentence that might achieve the sentencing goals. In addition, the Plea

Agreement has substantially reduced Defendant’s exposure to incarceration; a further reduction

is not warranted. See PSR ¶ 80.

                                         CONCLUSION

       Wherefore, for the foregoing reason, the United States respectfully requests the Court to

accept the Plea Agreement and sentence Defendant to a term of imprisonment of 24 months,

followed by three years of supervised release. The United States submits that this sentence is




                                                 7
          Case 1:20-cr-00080-KWR Document 35 Filed 11/04/20 Page 8 of 8




“sufficient, but not greater than necessary, to comply with the [sentencing] purposes.” 18 U.S.C.

§ 3553.

                                                     Respectfully submitted,

                                                     JOHN C. ANDERSON
                                                     United States Attorney

                                                     Electronically filed 11/4/2020
                                                     RAQUEL RUIZ-VELEZ
                                                     Assistant United States Attorney
                                                     P.O. Box 607
                                                     Albuquerque, New Mexico 87103
                                                     (505) 346-7274
                                                     (505) 346-7296 fax


I HEREBY CERTIFY that on the 4th
day of November, 2020 I filed the foregoing
pleading electronically through the CM/ECF
system, which caused counsel of record
to be served by electronic means on this date.
/s/
Raquel Ruiz-Velez
Assistant U.S. Attorney




                                                 8
